Citation Nr: 0214737	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-02 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chills, fevers, 
loss of appetite and weight, and muscle and joint pain, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for coccidioidomycosis 
with lesions of the nose and left elbow.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Evaluation of residuals of fractured fourth and fifth 
toes of the right foot, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 RO decision that denied the 
veteran's claims of service connection for:  
1)  chills, fevers, loss of appetite and weight, and muscle 
and joint pain, claimed as due to an undiagnosed illness,  2) 
coccidioidomycosis with lesions of the nose and left elbow,  
3) and a right ankle disability, and denied his claim for a 
higher rating for residuals of fractured fourth and fifth 
toes of the right foot, currently evaluated as 0 percent 
disabling.


REMAND

The last Supplemental Statement of the Case (SSOC) was issued 
in June 2002.  Since then and prior to certification and 
transfer of the record to the Board, the RO received a 
considerable amount of evidence, including numerous VA 
medical records which reflect complaints of joint pain, among 
other things, which he claims is due to an undiagnosed 
illness.  In these circumstances, if the last SSOC was 
prepared before the receipt of additional evidence, an SSOC 
will be furnished to the veteran as provided in 38 C.F.R. § 
19.31 unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  
Therefore, in accordance with 38 C.F.R. § 19.37(a) and 38 
C.F.R. § 19.31, as amended, 67 Fed. Reg. 3104-05 (January 23, 
2002), this claim is returned to the RO for consideration and 
the issuance of an SSOC.  Additionally, as the etiology of 
the veteran's claimed undiagnosed illness and right ankle 
disability is unclear, he should be afforded a VA examination 
to reconcile these matters.  He should also undergo a VA 
examination to ascertain the extent of any residuals of his 
fractured fourth and fifth toes of the right foot.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following development:
	
1.  The veteran should be scheduled for a 
VA Persian Gulf examination in order to 
determine the nature and etiology of any 
chills, fever, loss of appetite and 
weight, and muscle and joint pain.  The 
examiner must review the entire claims 
file and also address the following 
questions:

a.  The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from chills, fevers, loss of appetite and 
weight, and muscle and joint pain.

b.  If there are objective indications 
that the veteran is suffering from the 
aforementioned symptoms, the examiner 
must determine whether the symptoms can 
be attributed to a known clinical 
diagnosis.  

c.  If there is a known clinical 
diagnosis, it should be stated and the 
etiology of such described, including 
whether it is at least as likely as not 
that it is attributable to service. 

2.  The veteran should also be scheduled 
for VA  examination to determine the 
nature and etiology of any right ankle 
disability and the extent of any 
residuals of his fractured fourth and 
fifth toes of the right foot.  The 
examiner must review the entire claims 
file and also address the following 
questions:

a.  Is it at least as likely as not that 
any right ankle disability is related to 
a disease or injury in service, including 
an inservice ankle sprain?

b.  Does the veteran have any residuals 
of fractured fourth and fifth toes of the 
right foot?  If so, these residuals 
should be identified and the extent of 
such fully described.

3.  The veteran is informed that if there is 
outstanding medical evidence showing that his:  1)  
chills, fevers, loss of appetite and weight, and 
muscle and joint pain; 2)  coccidioidomycosis with 
lesions of the nose and left elbow; and 3) right 
ankle disability are related to service, he must 
submit such.  Additionally, he is informed that if 
there is outstanding medical evidence showing the 
extent of his residuals of fractured fourth and 
fifth toes of the right foot, he must submit such.

4.  The RO should review the entire 
claims file, particularly including any 
evidence submitted since the June 2002 
SSOC.  
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

